DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Status of the Claims
	Claims 1-41 were originally filed July 6, 2017.
	The amendment received April 18, 2018 amended claims 4, 5, 7, 9, 11-13, 21, 24, 26, 28, 30-32, 35, and 40 and canceled claims 8, 10, 14-20, 25, 27, 29, 36-39, and 41.
	The amendment received November 12, 2019 amended claims 1, 5, 21, and 23 and canceled claim 4.
	Claims 1-3, 5-7, 9, 11-13, 21-24, 26, 28, 30-35, 40, and 42 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the restriction requirement is withdrawn.
Priority
The present application is a 371 (National Stage) of PCT/US2016/012512 filed January 7, 2016 which claims the benefit of 62/100,862 filed January 7, 2015.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 1, 2021; March 16, 2021; and May 14, 2021 are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Withdrawn Rejections
The rejection of claims 1, 2, 7, 9, 13, and 21 under 35 U.S.C. 103 as being unpatentable over Yeomans et al. U.S. Patent Application Publication 2012/0322736 published December 20, 2012 and McPhail U.S. Patent Application Publication 2014/0147519 published May 29, 2014 is withdrawn in view of the claim amendments received March 1, 2021 and upon further consideration.

The rejection of claims 1, 2, 7, 9, 13, and 21 under 35 U.S.C. 103 as being unpatentable over Yeomans et al. U.S. Patent Application Publication 2007/0054843 published March 8, 2007 and Altura et al. U.S. Patent Application Publication 2001/0010827 published August 2, 2001 is withdrawn in view of the claim amendments received March 1, 2021 and upon further consideration.

The rejection of claims 1, 2, 7, 9, 13, and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,501,691 in view of McPhail U.S. Patent Application Publication 2014/0147519 published May 29, 2014 is withdrawn in view of the claim amendments received March 1, 2021 and upon further consideration. 

The rejection of claims 1, 2, 7, 9, 13, and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,258,096 in view of McPhail U.S. Patent Application Publication 2014/0147519 published May 29, 2014 is withdrawn in view of the claim amendments received March 1, 2021 and upon further consideration. 

The rejection of claims 1, 2, 7, 9, 13, and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,252,745 in view of McPhail U.S. Patent Application Publication 2014/0147519 published May 29, 2014 is withdrawn in view of the claim amendments received March 1, 2021 and upon further consideration. 

The rejection of claims 1, 2, 7, 9, 13, and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,202,838 in view of McPhail U.S. Patent Application Publication 2014/0147519 published May 29, 2014 is withdrawn in view of the claim amendments received March 1, 2021 and upon further consideration. 

The rejection of claims 1, 2, 7, 9, 13, and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,198,240 in view of McPhail U.S. Patent Application Publication 2014/0147519 published May 29, 2014 is withdrawn in view of the claim amendments received March 1, 2021 and upon further consideration. 
New Objection
Claim Objections
Claim 42 is objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 26, 28, 30-35, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed composition. For example, independent claim 22 is an improper “use claim”. Thus, calling to question if the claim is directed to a product or a method. See MPEP § 2173.05(q). If applicants simply wish to utilize intended use language, it is respectfully suggested utilizing “A composition for the treatment of pain”.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed composition. For example, claim 33 is an improper “use claim”. Thus, calling to question if the claim is directed to a product or a method. See MPEP § 2173.05(q). The following is suggested: “A device for intranasal administration comprising the composition of claim 32.”. Please note: if this language is utilized, the preambles of present claims 34 and 35 would require an amendment (i.e. “The device of claim 33”, and “The device of claim 34”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9, 11-13, 21-24, 26, 28, 30-35, 40, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,629,894. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 9,629,894 are drawn to compositions comprising oxytocin (SEQ ID NO: 1) and a magnesium salt and methods of treating pain with the compositions comprising oxytocin (SEQ ID NO: 1) and a magnesium salt.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER D STEELE/            Primary Examiner, Art Unit 1658